 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
11   INTOUCH MOBILE, INC., a California          Case No. 8:18-cv-01392-AG-ADS
     Corporation
12                                               Hon. Andrew J. Guilford
          Plaintiff,
13                                               ORDER GRANTING STIPULATION
     v.                                          OF DISMISSAL OF ENTIRE
14                                               ACTION WITH PREJUDICE
     T-MOBILE USA, INC, and DOES                 PURSUANT TO FED.R.CIV.PROC.
15   1 through 20,                               41(a)(1)(A)(ii)
16        Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


           ORDER GRANTING STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1         Having read and considered the Parties’, Plaintiff Intouch Mobile, Inc. and
 2   Defendant T-Mobile USA, Inc., Stipulation of Dismissal of Entire Action with
 3   Prejudice Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii) and good cause appearing therefore,
 4   IT IS HEREBY ORDERED that the above-entitled action be dismissed in its entirety
 5   with prejudice.
 6
 7         IT IS SO ORDERED.
 8
 9   Dated: January 9, 2019                        _________________________________
10                                                 The Honorable Andrew J. Guilford
                                                   Judge of the United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
            ORDER GRANTING STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
